Exhibit 10.4

 

LOGO [g597937g30e42.jpg]      

One Maritime Plaza

P.O. Box 193575

San Francisco, CA 94119-3575

415-247-3000

October 18, 2013

Mr. Nils Lommerin

301 Mission Street

Unit PHI-D

San Francisco, CA 94105

 

Re: Transition Support Agreement

Dear Nils:

In connection with the agreement dated October 9, 2013, among Del Monte
Corporation (the “Company”), Del Monte Pacific Limited (“Pacific”) and Del Monte
Foods Consumer Products, Inc., to sell the Company’s Consumer Products business
to Pacific (the “Transaction”), this letter agreement is intended to memorialize
the terms of your continued employment by the Company, which terms shall be in
effect beginning October 18, 2013 (“Transition Date”) and through the closing
date of the Transaction (“Closing Date”).

 

1. Transition Services. During the period commencing on the Transition Date and
terminating on the Closing Date (the “Transition Period”), you will remain
employed by the Company as the Chief Operations Officer of the Company, but you
will spend your full business time and attention assisting Pacific with any
appropriate matters related to the closing and financing of the Transaction,
provided that your duties, responsibilities and authority during the Transition
Period shall be at the direction of the appropriate officers of Pacific. During
the Transition Period, the Employment Agreement between you and the Company,
dated September 1, 2004 and amended as of August 1, 2007, (the “Employment
Agreement”), will continue in full force and effect in accordance with the terms
set forth therein, except as otherwise modified by this letter agreement, and
your compensation and benefits as of the Transition Date will remain intact,
subject to the terms of the applicable agreements. During the Transition Period,
the Company will provide you with suitable office space as mutually agreed
(outside of One Maritime Plaza) at which to carry out your duties hereunder.
Notwithstanding anything to the contrary in the Employment Agreement, in no
event shall the changes in your duties, responsibilities or authorities, or any
other changes to your employment as described herein, prior to the Target Date,
as defined below, constitute “good reason” under the Employment Agreement or any
other compensation or benefit plan in which you participate.

 

2. Termination of Transition Period. If the Closing Date occurs on or before
March 1, 2014 (or such later date as mutually agreed by Pacific and the Company;
the “Target Date”) and you are offered the position of Chief Executive Officer
of the Consumer Products business (or comparable position), you agree to resign
from the Company effective on the Closing Date with no right to severance and
that such resignation shall not constitute resignation for “good reason” under
any applicable plan or arrangement. If the Closing Date does not occur on or
prior to the Target Date or the Closing Date occurs on or prior to the Target
Date, but you are not offered the position of Chief Executive Officer of the
Consumer Products business (or comparable position) as of the



--------------------------------------------------------------------------------

 

Page No. 2

 

  Closing Date, then the terms of your employment with the Company and the
Employment Agreement will remain intact in accordance with their current terms,
and your position and responsibilities as of October 18, 2013. During the
Transition Period, you are permitted to negotiate, and execute, with Pacific the
terms of an employment agreement for the position of Chief Executive Officer of
the Consumer Products business (or comparable position), provided that
commencement of employment under such employment agreement is contingent on the
closing of the Transaction. Such negotiation will not violate the terms of your
employment with the Company or the Employment Agreement, nor will you be
considered to have resigned from the Company as a result of any such
negotiation.

 

3. Entire Agreement. You and the Company acknowledge and represent that this
letter agreement and the Employment Agreement contain the entire understanding
between you and the Company related to your duties for the Company during the
Transition Period and the termination thereof. You and the Company acknowledge
that the terms of this letter agreement are contractual and not a mere recital.
Any modification to this letter agreement must be in writing and signed by you
and the Company.

 

4. Equity. In the event of your resignation on the Closing Date to accept the
position of Chief Executive Officer of the Consumer Products business (or
comparable position), your equity will remain subject to the rules of the
Company’s equity plans, and related agreements, provided, however, that (i) any
share repurchase shall be priced at the Fair Market Value as of the Repurchase
Calculation Dates (as such terms are defined in the applicable equity
agreements), rather than at a discount thereto, and (ii) a portion of the number
of your time vested options that would have vested in the third tranche will
nonetheless vest on the basis of the number of such options multiplied by a
fraction equal to the number of days from the last vesting date to the Closing
Date divided by 365.

 

5. Governing Law and Forum. This letter agreement shall be construed in
accordance with, and be deemed governed by, the laws of the State of California.
The venue for any lawsuit or action arising out of or relating to this letter
agreement or your employment shall be in San Francisco, California. You agree to
continue to act in accordance with all applicable laws and subject to your
existing obligations regarding disclosure of confidential information.

 

6. Counterparts. This letter agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original and
such counterparts shall together constitute one and the same agreement.

If you agree with the terms of this letter agreement, please sign and date
below.

Sincerely,

David J. West

President and Chief Executive Officer, Del Monte Corporation

Agreed and accepted:

 

/s/ Nils Lommerin     10-18-13 Nils Lommerin     Date